Citation Nr: 0415273	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  04-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft (CABG).


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2003 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the rating decision in June 2003 denied 
entitlement to service connection for multiple other 
disabilities, and the veteran initiated an appeal of such by 
filing a timely notice of disagreement.  After the veteran 
was furnished a statement of the case in December 2003, 
however, the RO received a substantive appeal in January 
2004, in which the veteran stated that he was only appealing 
the issues of entitlement to service connection for 
hypertension and coronary artery disease.  The Board also 
notes that, as shown on VA Form 119, Report of Contact, the 
veteran informed RO personnel in February 2004 that he does 
not wish to have a hearing on appeal.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other available evidence necessary for an 
equitable disposition of the claims decided herein.

2.  Hypertension and coronary artery disease were first 
demonstrated by competent medical evidence many years after 
service discharge and are not shown to be etiologically 
related to the veteran's period of active service.




CONCLUSION OF LAW

Hypertension and coronary artery disease, status post CABG, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, supra, the Court also discussed four notice 
elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. 

A VCAA notice letter in December 2002 notified the veteran of 
the elements of a successful service connection claim, 
including the need for competent medical evidence showing a 
relationship between currently diagnosed disabilities and an 
injury, disease, or event in service.  The RO notified him of 
the evidence which VA was requesting and the evidence which 
he needed to submit to substantiate his claims, to include 
advising him of the need to identify any evidence such as 
treatment records in the possession of Federal agencies and 
providing the appropriate release form such that VA could 
request private records on his behalf.  The RO's letter also 
informed the veteran that he could generally tell VA about 
any additional information or evidence he wanted VA to try to 
get for him and that it was his ultimate responsibility to 
support his claim by submitting appropriate evidence.  The 
veteran was provided with contact information if he had 
questions or needed assistance with his claims and informed 
that he might appoint a representative if he so chose.  The 
RO's initial denial of the claims on appeal was subsequent to 
this notice, consistent with Pelegrini.

In addition, a December 2003 statement of the case furnished 
to the veteran set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, with citations to the relevant United 
States Code sections.  

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini.  Although the RO did not explicitly request that 
the veteran provide any evidence in his possession he thought 
was relevant to his claims, it did, as noted above, advise 
him that it was his ultimate responsibility to support his 
claim with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error, particularly 
where the veteran was clearly requested to submit medical 
evidence linking current disabilities to his active service.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B. Duty to Assist

VA obtained records of the veteran's treatment at a VA 
Medical Center.  VA attempted to obtain the veteran's service 
medical records but received notice in March 2003 from the 
National Personnel Records Center (NPRC) that such were 
unavailable, presumed to have been lost in a 1973 fire at a 
NPRC facility located in St. Louis, Missouri.  Information 
from the Office of the Surgeon General of the United States 
Army has been obtained.  The Board recognizes that 
38 C.F.R. § 3.159(c)(4) provides that:

(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.

In this case, however, a VA examination to determine whether 
the veteran is not necessary.  Although the existing evidence 
does demonstrate current diagnoses of coronary artery disease 
and hypertension, there is no available service evidence 
showing such, nor is there evidence of complaints, treatment 
or diagnosis of the claimed disabilities for decades after 
service.  Thus, any current medical opinion linking such 
disabilities to the veteran's military service would 
necessarily be based upon the veteran's own unsubstantiated 
lay history of in-service diagnosis and treatment for such 
disabilities.  The veteran has not identified any additional 
evidence which might be pertinent to his claims.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 



II.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Certain diseases manifest to a compensable degree 
within one year after service discharge may be presumptively 
service- connected, to include cardiovascular disease. 38 
U.S.C.A. §§ 1111, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the 
foregoing, service connection may be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In a case where the appellant's service medical records were 
presumably destroyed, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

III. Factual Background and Analysis

As noted above, the veteran's service medical records are not 
available.  Information from hospital admission cards created 
by the Office of the Surgeon General of the Army shows that 
the veteran was admitted to a service department facility in 
November 1944 with a diagnosis of gonococcal urethritis or 
acute cervicitis.  There is thus no official record of any 
complaint, finding, or diagnosis of hypertension or any 
cardiovascular disease during the veteran's active service.  
Nor has the veteran identified any health care providers or 
facilities as having treated him for hypertension or coronary 
artery disease during the year after his separation from 
service.

The first competent medical evidence of record showing 
diagnoses of hypertension and coronary artery disease, status 
post CABG is a VA treatment record dated in February 2002.  
There is no competent medical evidence of record linking the 
veteran's currently-diagnosed hypertension and coronary 
artery disease to his active service.  

In his substantive appeal, received in January 2004, the 
veteran stated that he was diagnosed with and given 
medication for hypertension in service and that he has taken 
medication for hypertension since service.  The veteran has 
not, however, submitted any evidence, such as statements by 
persons with personal knowledge, to corroborate his assertion 
that he has taken medication for hypertension since his 
separation from service in 1946, over 58 years ago.  Nor has 
he identified any physicians who prescribed medication for 
his hypertension.  The question of whether the veteran 
manifested disability attributable to diagnoses of 
hypertension and coronary artery disease during service or 
during the initial post-service year are medical questions, 
requiring competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As noted above, the Surgeon 
General's Office records obtained in his case show treatment 
for disability other than those claimed herein and thus do 
not constitute competent evidence supporting his assertion of 
having been initially diagnosed during service.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent to establish 
the in-service presence of the currently-claimed disabilities 
or to show the requisite nexus between such current 
disability and service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Under the circumstances, the Board finds that there is not an 
approximate balance of positive and negative evidence on the 
determinative issues in this case but rather that the 
preponderance of the evidence of record is against the 
veteran's claims.  In sum, there is no competent evidence of 
hypertension or coronary artery disease for decades after 
service and, even accepting the veteran's report of in-
service treatment for hypertension complaints, and his 
assertion of continuous treatment thereafter, there is no 
competent medical evidence even suggesting a causal 
connection between currently-diagnosed disability and 
service.  For that reason, entitlement to service connection 
for hypertension and coronary artery disease, status post 
CABG, is not established.  38 U.S.C.A. §§ 1110, 1111, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease, status post 
CABG, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



